SUMMARY ORDER
On consideration whereof, it is hereby ORDERED, ADJUDGED, and DECREED that the order of the district court, entered January 18, 2006, and the judgment of conviction, entered on April 8, 2003, be and hereby are AFFIRMED.
Defendant-appellee (“Guzman”) appeals an order, entered January 18, 2006, denying his application for resentencing pursuant to United States v. Crosby, 397 F.3d 103 (2d Cir.2005). Guzman argues that the decision not to resentence him resulted in a sentence that was unreasonable. We assume the parties’ familiarity with the facts, the proceedings below, and the specification of issues on appeal.
We review a district court’s sentence for “reasonableness,” an inquiry that includes both procedural reasonableness and substantive reasonableness. Id. at 114-15. Guzman has not challenged the procedural reasonableness of his sentence. In our review for substantive reasonableness we ask “whether the length of the sentence is reasonable in light of the factors outlined in 18 U.S.C. § 3553(a).” United States v.
*1001Rattoballi, 452 F.3d 127, 132 (2d Cir.2006). Here, given the circumstances of this case, we do not find a sentence at the lower end of the Guidelines range to be substantively unreasonable.
Accordingly, for the foregoing reasons, the order of the district court and the judgment of conviction are hereby AF' FIRMED.